                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


MARK A. DABNEY,

                        Petitioner,

        v.                                                       Case No. 19-C-421

CHRISTINE SUTER,

                        Respondent.


                                       SCREENING ORDER


        On March 25, 2019, Petitioner Mark Dabney, who is currently incarcerated at Gordon

Correctional Center, filed this petition pursuant to 28 U.S.C. § 2254. Dabney alleges that on

September 4, 2015, he pleaded guilty to an unspecified crime and was sentenced to 60 days. ECF

No. 1 at 2. Dabney did not appeal. Id. at 3. However, on March 14, 2018, Dabney filed a motion

for an amended judgment of conviction, claiming he was entitled to 79 days credit toward his

sentence instead of the one day he was granted. Id. at 4. In other words, he claims his actual

sentence should have been time served. Again, he did not appeal. In his § 2254 petition to this

court, Dabney claims he “is entitled to credit for all days spent in custody 973.155 Wis. State.

Stats.” Id. at 6.

        I must give the case prompt initial consideration pursuant to Rule 4 of the Rules Governing

§ 2254 Cases, which reads:

        If it plainly appears from the face of the petition and any attached exhibits that the
        petitioner is not entitled to relief in the district court, the judge must dismiss the
        petition and direct the clerk to notify the petitioner. If the petition is not dismissed,
       the judge must order the respondent to file an answer, motion, or other response
       within a fixed time . . . .

Rule 4, Rules Governing § 2254 Cases. During my initial review of habeas petitions, I look to see

whether the petitioner has set forth cognizable constitutional or federal law claims and exhausted

available state remedies.

       Dabney’s petition will be dismissed for two reasons: 1) he has not exhausted his state court

remedies, and 2) federal habeas relief cannot be granted for violations of state law. Regarding

exhaustion, an application for writ of habeas corpus from a person in state custody shall not be

granted unless it appears that (a) the applicant has exhausted state remedies, or (b) there is no

available state corrective process or circumstances exist that render such process ineffective to

protect the applicant’s rights. 28 U.S.C. § 2254(b)(1). To exhaust a claim, the petitioner must

provide the state courts with a full and fair opportunity to review his claims. O’Sullivan v. Boerckel,

526 U.S. 838, 845 (1999). A specific claim is not considered exhausted if the petitioner “has the

right under the law of the State to raise, by any available procedure, the question presented.” 28

U.S.C. § 2254(c). This requires the petitioner to appeal adverse state court decisions all the way

to the state supreme court when doing so is part of the ordinary appellate review procedure in that

state. O’Sullivan, 526 U.S. at 847. The doctrine of exhaustion allows state courts the “initial

opportunity to pass on and correct alleged violations of its prisoners’ federal rights.” Wilwording

v. Swenson, 404 U.S. 249, 250 (1971) (internal quotation marks omitted). A petition for writ of

habeas corpus should be dismissed if state remedies have not been exhausted as to any one of the

petitioner’s federal claims. Rose v. Lundy, 455 U.S. 509 (1982); Cruz v. Warden of Dwight

Correctional Ctr., 907 F.2d 665, 667 (7th Cir. 1990).



                                                  2
       By his own admission, Dabney has not exhausted his state court remedies with regard to his

claim that he was denied credit for presentence incarceration. Dabney filed two motions to amend

his sentence credit in his petition, one on March 14, 2018, and the other on May 16, 2018.

Dabney’s motions were both denied on June 6, 28, 2018, and to date it appears he has not filed an

appeal. Consequently, Dabney has failed to exhaust his state court remedies.

       In addition, Dabney’s petition must be dismissed because it asks the court to review a state

court determination made regarding the application of state law. “[I]t is not the province of a

federal habeas court to reexamine state-court determinations on state-law questions. In conducting

habeas review, a federal court is limited to deciding whether a conviction violated the Constitution,

laws, or treaties of the United States.” Estelle v. McGuire, 502 U.S. 62, 67–68 (1991). Dabney’s

petition only concerns the application of a state law in state court. Consequently, his claim does not

present a cognizable basis for granting federal relief, and his petition will be dismissed.

       THEREFORE, IT IS ORDERED that this petition is summarily dismissed pursuant to

Rule 4 of the Rules Governing § 2254 Cases.

       Having disposed of this petition, the Court must decide whether to issue a certificate of

appealability. Rule 11(a), Rules Governing § 2254 Petitions. The certificate of appealability may

issue only if the applicant makes a substantial showing of the denial of a constitutional right. 28

U.S.C. § 2253(c)(2). The standard for making a “substantial showing” is whether “reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted)

(citing Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)). If the court issues a certificate of


                                                  3
appealability it must indicate on which specific issue or issues the petitioner has satisfied the

“substantial showing” requirement. 28 U.S.C. § 2253(c)(3).

       Here I conclude that reasonable jurists could not debate the outcome, and the petitioner has

not shown the denial of any constitutional right. The certificate of appealability is therefore

DENIED. The Clerk is directed to enter judgment forthwith.

       SO ORDERED this 30th day of March, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                4
